                                                                                Statement Period
                                                                             From July      01, 2020
                                                                             To   July      31, 2020
                                                                             Page      1 of    7

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9083               37

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9083            BANKRUPTCY CHECKING                                 308,049.28                  283,295.74

              RELATIONSHIP             TOTAL                                                    283,295.74
                                                                           Statement Period
                                                                        From July      01, 2020
                                                                        To   July      31, 2020
                                                                        Page      2 of    7

                                                                        PRIVATE CLIENT GROUP 244
                                                                        261 MADISON AVENUE
                                                                        NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION        9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                   See Back for Important Information


                                                               Primary Account: 9083               37


BANKRUPTCY CHECKING            9083




Summary

 Previous Balance as of July      01, 2020                                                 308,049.28
       40 Credits                                                                          377,641.24
       62 Debits                                                                           402,394.78
 Ending Balance as of   July      31, 2020                                                 283,295.74


Deposits and Other Credits
 Jul 01 ACH DEPOSIT             ck/ref no.     5711699                                      10,225.39
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000010960291592126793
 Jul 02 ACH DEPOSIT             ck/ref no.     5917449                                      24,374.35
         BANKCARD-8566       MTOT DEP        518089130019953
         005 000000000025042751592126793
 Jul 02 DEPOSIT                                                                              3,850.02
 Jul 03 ACH DEPOSIT             ck/ref no.     6125753                                      17,954.69
         BANKCARD-8566       BTOT DEP        518089130019953
         002 000000000017954691592126793
 Jul 06 ACH DEPOSIT             ck/ref no.     6229781                                      20,428.58
         BANKCARD-8566       BTOT DEP        518089130019953
         002 000000000020428581592126793
 Jul 06 ACH DEPOSIT             ck/ref no.     6217762                                      23,557.08
         BANKCARD-8566       MTOT DEP        518089130019953
         002 000000000023557081592126793
 Jul 06 MOBILE DEPOSIT                                                                          34.07
 Jul 06 MOBILE DEPOSIT                                                                          42.00
 Jul 06 MOBILE DEPOSIT                                                                         183.00
 Jul 06 MOBILE DEPOSIT                                                                         186.96
 Jul 08 ACH DEPOSIT             ck/ref no.     6544426                                       6,009.61
         BANKCARD-8566       BTOT DEP        518089130019953
         005 000000000008781221592126793
 Jul 09 ACH DEPOSIT             ck/ref no.     6677629                                      13,156.95
         BANKCARD-8566       BTOT DEP        518089130019953
                                                                                Statement Period
                                                                             From July      01, 2020
                                                                             To   July      31, 2020
                                                                             Page      3 of    7

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




                MEZZ57TH LLC DEBTOR IN POSSESSION          9-244
                CASE NUMBER 2011316SHL
                OPERATING AC
                36E 57TH ST MEZZANINE
                NEW YORK NY 10022              999                     See Back for Important Information


                                                                    Primary Account: 9083               37

Date                      Description
            005 000000000015417271592126793
Jul 09      DEPOSIT          ref#                                                                   624.36
Jul 09      DEPOSIT                                                                               3,040.10
Jul 10      ACH DEPOSIT              ck/ref no.     6881781                                      11,895.40
            BANKCARD-8566         MTOT DEP        518089130019953
            005 000000000015080251592126793
Jul 13      ACH DEPOSIT              ck/ref no.     7025318                                      17,633.01
            BANKCARD-8566         BTOT DEP        518089130019953
            005 000000000017803011592126793
Jul 13      ACH DEPOSIT              ck/ref no.     7047172                                      22,644.39
            BANKCARD-8566         BTOT DEP        518089130019953
            002 000000000022644391592126793
Jul 14      ACH DEPOSIT              ck/ref no.     7118398                                       4,058.10
            BANKCARD-8566         BTOT DEP        518089130019953
            002 000000000004058101592126793
Jul 15      ACH DEPOSIT              ck/ref no.     7380618                                       5,565.90
            BANKCARD-8566         MTOT DEP        518089130019953
            002 000000000005565901592126793
Jul    15   MOBILE DEPOSIT                                                                           76.50
Jul    15   DEPOSIT          ref#                                                                   235.23
Jul    15   DEPOSIT                                                                               2,438.94
Jul    16   ACH DEPOSIT              ck/ref no.     7509545                                       1,589.85
            WAGEWORKS             BAT26622        CID 41094
Jul 16      ACH DEPOSIT              ck/ref no.     7482436                                      16,220.54
            BANKCARD-8566         MTOT DEP        518089130019953
            005 000000000017570541592126793
Jul 17      ACH DEPOSIT              ck/ref no.     7675749                                      20,558.92
            BANKCARD-8566         BTOT DEP        518089130019953
            002 000000000020558921592126793
Jul 20      ACH DEPOSIT              ck/ref no.     7799456                                      17,329.26
            BANKCARD-8566         BTOT DEP        518089130019953
            002 000000000017329261592126793
Jul 20      ACH DEPOSIT              ck/ref no.     7812599                                      23,455.59
            BANKCARD-8566         BTOT DEP        518089130019953
            002 000000000023455591592126793
Jul 22      ACH DEPOSIT              ck/ref no.     8074851                                       4,213.24
            BANKCARD-8566         BTOT DEP        518089130019953
            005 000000000004258241592126793
Jul 22      DEPOSIT          ref#                                                                 1,852.80
                                                                                 Statement Period
                                                                              From July      01, 2020
                                                                              To   July      31, 2020
                                                                              Page      4 of    7

                                                                              PRIVATE CLIENT GROUP 244
                                                                              261 MADISON AVENUE
                                                                              NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION              9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                        See Back for Important Information


                                                                     Primary Account: 9083                 37

 Date                   Description
 Jul 22   DEPOSIT                                                                                  2,848.50
 Jul 23   ACH DEPOSIT              ck/ref no.      8181681                                        14,322.62
          BANKCARD-8566         BTOT DEP         518089130019953
          002 000000000014322621592126793
 Jul 24   ACH DEPOSIT              ck/ref no.      8395319                                        13,125.51
          BANKCARD-8566         BTOT DEP         518089130019953
          005 000000000014387511592126793
 Jul 27   ACH DEPOSIT              ck/ref no.      8468645                                        15,848.90
          BANKCARD-8566         BTOT DEP         518089130019953
          005 000000000017848901592126793
 Jul 27   ACH DEPOSIT              ck/ref no.      8521000                                        16,880.65
          BANKCARD-8566         MTOT DEP         518089130019953
          002 000000000016880651592126793
 Jul 28   DEPOSIT          ref#                                                                    8,872.30
 Jul 29   ACH DEPOSIT              ck/ref no.      8800567                                         3,729.13
          BANKCARD-8566         MTOT DEP         518089130019953
          005 000000000003849131592126793
 Jul 30   ACH DEPOSIT              ck/ref no.      8958821                                        10,212.76
          BANKCARD-8566         BTOT DEP         518089130019953
          002 000000000010212761592126793
 Jul 30   DEPOSIT          ref#                                                                    1,020.39
 Jul 30   DEPOSIT                                                                                  2,274.85
 Jul 31   ACH DEPOSIT              ck/ref no.      9212655                                        15,070.80
          BANKCARD-8566         BTOT DEP         518089130019953
          005 000000000016915801592126793

Withdrawals and Other Debits
 Jul 02 AUTOMATED PAYMENT         ck/ref   no.     5920172                                              842.13
         PRO BEAUTY WHOLE      SALE
 Jul 02 AUTOMATED PAYMENT         ck/ref   no.     5804941                                         1,465.00
         TRANSITCHEK           CONS COLL         DVO30
 Jul 02 AUTOMATED PAYMENT         ck/ref   no.     5848140                                         3,782.28
         BANKCARD-8566         MTOT DISC         518089130019953
 Jul 03 AUTOMATED PAYMENT         ck/ref   no.     6082083                                              272.39
         VOYA NAT TRST182      SPNSR P/R         817906 0001
 Jul 03 AUTOMATED PAYMENT         ck/ref   no.     6126500                                         1,622.14
         NAVITAS CREDIT C      CASH CONC         CT-BUND40540889
 Jul 03 AUTOMATED PAYMENT         ck/ref   no.     6126499                                         1,675.46
         NAVITAS CREDIT C      CASH CONC         CT-BUND40529651
                                                                                   Statement Period
                                                                                From July      01, 2020
                                                                                To   July      31, 2020
                                                                                Page      5 of    7

                                                                                PRIVATE CLIENT GROUP 244
                                                                                261 MADISON AVENUE
                                                                                NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION           9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                           See Back for Important Information


                                                                       Primary Account: 9083                 37

Jul 03   AUTOMATED PAYMENT      ck/ref no.     6059984                                               7,041.55
         SALONCENTRIC        8666186095
Jul 08   AUTOMATED PAYMENT      ck/ref no.     6493157                                                     55.11
         FEDERAL EXPRESS     DEBIT           EPA61756873
Jul 10   AUTOMATED PAYMENT      ck/ref no.     6862994                                               4,758.41
         PHILA INS CO        INS IN          81185885
Jul 13   OUTGOING WIRE XFER                                                                               880.00
         REF# 20200713B6B7261F002138
         TO:   LATERAL OBJECTS LLC                  ABA:   026013958
         BANK: CITY NATIONAL BANK                 ACCT# 665726304
Jul 13   ONLINE TRANSFER DR                                                                        188,099.01
         ONLINE XFR TO: XXXXXX9105
Jul 13   WIRE TRANSFER FEE                                                                                 25.00
         REF# 20200713B6B7261F002138
         TO:   LATERAL OBJECTS LLC                  ABA:   026013958
         BANK: CITY NATIONAL BANK                 ACCT# 665726304
Jul 13   AUTOMATED PAYMENT      ck/ref no.     6988210                                                    505.10
         PRO BEAUTY WHOLE    SALE
Jul 14   AUTOMATED PAYMENT      ck/ref no.     7134968                                                     18.54
         CHARGEITPRO INC     PURCHASE        65346281
Jul 15   AUTOMATED PAYMENT      ck/ref no.     7338970                                                     23.99
         FEDERAL EXPRESS     DEBIT           EPA61799931
Jul 16   AUTOMATED PAYMENT      ck/ref no.     7390513                                               1,205.00
         TRANSITCHEK         CONS COLL       DVO30
Jul 17   AUTOMATED PAYMENT      ck/ref no.     7654534                                               2,839.31
         CON ED OF NY        INTELL CK       427203207300000
Jul 20   AUTOMATED PAYMENT      ck/ref no.     7804001                                              11,791.65
         VOYA NAT TRST182    SPNSR P/R       817906 0001
Jul 22   AUTOMATED PAYMENT      ck/ref no.     8040550                                                    389.37
         FEDERAL EXPRESS     DEBIT           EPA61835733
Jul 24   ONLINE TRANSFER DR                                                                         93,912.83
         ONLINE XFR TO: XXXXXX9105
Jul 24   AUTOMATED PAYMENT      ck/ref no.     8394746                                               1,731.11
         DGA SECURITY SYS    SERVICES        915713
Jul 27   AUTOMATED PAYMENT      ck/ref no.     8402885                                               1,595.00
         IBCS SPASALON       JOHNBARRET      1
Jul 28   AUTOMATED PAYMENT      ck/ref no.     8627379                                                    230.48
         SYSCO METRO NEW     VENDOR PAY      CUST #007490
Jul 28   AUTOMATED PAYMENT      ck/ref no.     8663653                                                    352.00
         TRAVELERS           BUS INSUR       BPITBI031613050
                                                                                          Statement Period
                                                                                       From July      01, 2020
                                                                                       To   July      31, 2020
                                                                                       Page      6 of    7

                                                                                       PRIVATE CLIENT GROUP 244
                                                                                       261 MADISON AVENUE
                                                                                       NEW YORK, NY 10016




              MEZZ57TH LLC DEBTOR IN POSSESSION            9-244
              CASE NUMBER 2011316SHL
              OPERATING AC
              36E 57TH ST MEZZANINE
              NEW YORK NY 10022              999                                 See Back for Important Information


                                                                              Primary Account: 9083                 37

 Jul 29   AUTOMATED PAYMENT      ck/ref no.     8776540                                                           96.86
          FEDERAL EXPRESS     DEBIT           EPA61879759

Checks by Serial Number
 Jul 06       1011               3,600.00       Jul   20           1033                  875.00
 Jul 09       1012              10,452.00       Jul   14           1034                  484.49
 Jul 03       1013               1,102.32       Jul   15           1036   *              159.90
 Jul 03       1015 *             2,523.81       Jul   16           1037                1,198.00
 Jul 07       1016              17,000.00       Jul   17           1038                1,654.61
 Jul 03       1018 *             5,256.42       Jul   17           1039                  242.95
 Jul 03       1019                 233.82       Jul   27           1042   *            1,202.19
 Jul 08       1020                 179.86       Jul   20           1043                1,200.00
 Jul 06       1022 *             2,702.38       Jul   21           1044                1,626.90
 Jul 08       1023               1,200.00       Jul   20           1046   *              978.44
 Jul 08       1024               4,265.05       Jul   23           1047                2,000.00
 Jul 08       1025                 222.53       Jul   23           1048                2,013.43
 Jul 08       1026                 810.73       Jul   24           1049                  139.71
 Jul 22       1027                 100.00       Jul   29           1050                  418.93
 Jul 13       1028               1,200.00       Jul   27           1051                1,200.00
 Jul 13       1029               1,795.05       Jul   27           1053   *               50.00
 Jul 13       1030               1,097.04       Jul   28           1054                6,623.75
 Jul 13       1031                 650.37       Jul   31           1056   *              277.62
 Jul 15       1032                 447.76

                  * Indicates break in check sequence
                                                                         Statement Period
                                                                      From July      01, 2020
                                                                      To   July      31, 2020
                                                                      Page      7 of    7

                                                                      PRIVATE CLIENT GROUP 244
                                                                      261 MADISON AVENUE
                                                                      NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION    9-244
             CASE NUMBER 2011316SHL
             OPERATING AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                 See Back for Important Information


                                                             Primary Account: 9083               37


Daily Balances
 Jun 30           308,049.28                      Jul   16     245,221.66
 Jul 01           318,274.67                      Jul   17     261,043.71
 Jul 02           340,409.63                      Jul   20     286,983.47
 Jul 03           338,636.41                      Jul   21     285,356.57
 Jul 06           376,765.72                      Jul   22     293,781.74
 Jul 07           359,765.72                      Jul   23     304,090.93
 Jul 08           359,042.05                      Jul   24     221,432.79
 Jul 09           365,411.46                      Jul   27     250,115.15
 Jul 10           372,548.45                      Jul   28     251,781.22
 Jul 13           218,574.28                      Jul   29     254,994.56
 Jul 14           222,129.35                      Jul   30     268,502.56
 Jul 15           229,814.27                      Jul   31     283,295.74
                                                                                Statement Period
                                                                             From July      01, 2020
                                                                             To   July      31, 2020
                                                                             Page      1 of    3

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account:9105                13

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9105            BANKRUPTCY CHECKING                                   7,601.14                    8,930.90

              RELATIONSHIP             TOTAL                                                      8,930.90
                                                                                      Statement Period
                                                                                   From July      01, 2020
                                                                                   To   July      31, 2020
                                                                                   Page      2 of    3

                                                                                   PRIVATE CLIENT GROUP 244
                                                                                   261 MADISON AVENUE
                                                                                   NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION        9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                              See Back for Important Information


                                                                          Primary Account: 9105               13


BANKRUPTCY CHECKING            9105




Summary

 Previous Balance as of July      01, 2020                                                              7,601.14
        2 Credits                                                                                     282,011.84
       19 Debits                                                                                      280,682.08
 Ending Balance as of   July      31, 2020                                                              8,930.90


Deposits and Other Credits
 Jul 13 ONLINE TRANSFER CR                                                                            188,099.01
         ONLINE XFR FROM: XXXXXX9083
 Jul 24 ONLINE TRANSFER CR                                                                             93,912.83
         ONLINE XFR FROM: XXXXXX9083

Withdrawals and Other Debits
 Jul 13 OUTGOING WIRE XFER                                                                              3,484.06
         REF# 20200713B6B7261F001066
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Jul 13 OUTGOING WIRE XFER                                                                            112,966.41
         REF# 20200713B6B7261F000448
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Jul 14 OUTGOING WIRE XFER                                                                             64,155.01
         REF# 20200714B6B7261F000944
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835681
 Jul 27 OUTGOING WIRE XFER                                                                              1,003.68
         REF# 20200727B6B7261F000234
         TO:   ADP CLIENT TRUST                     ABA:   021000021
         BANK: JPMORGAN CHASE                     ACCT# 192835673
 Jul 27 OUTGOING WIRE XFER                                                                             55,492.40
         REF# 20200727B6B7261F000233
         TO:   ADP CLIENT TRUST                     ABA:      021000021
                                                                                        Statement Period
                                                                                     From July      01, 2020
                                                                                     To   July      31, 2020
                                                                                     Page      3 of    3

                                                                                     PRIVATE CLIENT GROUP 244
                                                                                     261 MADISON AVENUE
                                                                                     NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION            9-244
             CASE NUMBER 2011316SHL
             PAYROLL AC
             36 E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                                See Back for Important Information


                                                                            Primary Account: 9105               13

 Date                  Description
          BANK: JPMORGAN CHASE                      ACCT# 192835673
 Jul 28   OUTGOING WIRE XFER                                                                             29,253.02
          REF# 20200728B6B7261F000404
          TO:   ADP CLIENT TRUST                      ABA:   021000021
          BANK: JPMORGAN CHASE                      ACCT# 192835681

Checks by Serial Number
 Jul 02       1002                341.73      Jul    13            1009                108.39
 Jul 17       1003                335.80      Jul    10            1010                492.69
 Jul 02       1004                350.30      Jul    20           10396 *            2,705.91
 Jul 02       1005              2,167.15      Jul    20           10397                309.83
 Jul 03       1006                220.07      Jul    21           10398              3,993.95
 Jul 15       1007                382.39      Jul    21           10399                483.54
 Jul 02       1008              2,435.75

                 * Indicates break in check sequence

Daily Balances
 Jun 30             7,601.14                              Jul   17              8,260.40
 Jul 02             2,306.21                              Jul   20              5,244.66
 Jul 03             2,086.14                              Jul   21                767.17
 Jul 10             1,593.45                              Jul   24             94,680.00
 Jul 13            73,133.60                              Jul   27             38,183.92
 Jul 14             8,978.59                              Jul   28              8,930.90
 Jul 15             8,596.20
                                                                                Statement Period
                                                                             From July      01, 2020
                                                                             To   July      31, 2020
                                                                             Page      1 of    2

                                                                             PRIVATE CLIENT GROUP 244
                                                                             261 MADISON AVENUE
                                                                             NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                        See Back for Important Information


                                                                    Primary Account: 9091               0

              AVOID BUSINESS E-MAIL FINANCIAL FRAUD! PLEASE VISIT THE "PRIVACY & SECURITY"
              SECTION LOCATED UNDER THE "ABOUT US" HEADING AT WWW.SIGNATURENY.COM. SELECT
              "BUSINESS E-MAIL COMPROMISE" TO READ THE RECENT NEWS FROM THE FEDERAL
              BUREAU OF INVESTIGATION REGARDING FRAUD TARGETING BUSINESSES, INCLUDING
              GUIDANCE ON WHAT YOU CAN DO TO REDUCE YOUR RISK OF BECOMING A VICTIM.
              SIGNATURE BANK BELIEVES THAT THIS IS IMPORTANT NEWS TO SHARE WITH OUR
              CLIENTS. WE ARE MAKING IT AVAILABLE TO YOU FOR YOUR INFORMATION AND ANY
              ACTION THAT YOU MAY CONSIDER APPROPRIATE.

Signature Relationship Summary                                    Opening Bal.                Closing Bal.

BANK DEPOSIT ACCOUNTS
9091            BANKRUPTCY CHECKING                                   7,500.00                    7,500.00

              RELATIONSHIP             TOTAL                                                      7,500.00
                                                                          Statement Period
                                                                       From July      01, 2020
                                                                       To   July      31, 2020
                                                                       Page      2 of    2

                                                                       PRIVATE CLIENT GROUP 244
                                                                       261 MADISON AVENUE
                                                                       NEW YORK, NY 10016




             MEZZ57TH LLC DEBTOR IN POSSESSION       8-244
             CASE NUMBER 2011316SHL
             UTILITIES AC
             36E 57TH ST MEZZANINE
             NEW YORK NY 10022              999                  See Back for Important Information


                                                              Primary Account: 9091               0


BANKRUPTCY CHECKING            9091




Summary

 Previous Balance as of July      01, 2020                                                  7,500.00

 There was no deposit activity during this statement period

 Ending Balance as of   July      31, 2020                                                  7,500.00
